Citation Nr: 1333962	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for lumbar spine disability.

2.  Entitlement to an initial compensable rating for right knee disorder.

3.  Entitlement to service connection for a headache disorder, to included migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to July 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boise, Idaho, that-in pertinent part, denied the benefits sought on appeal.  The RO in Winston-Salem, North Carolina, exercises current jurisdiction of the claims file.

The May 2009 rating decision also denied entitlement to service connection for anxiety/depression; and, granted service connection for a cervical spine disorder, restless leg syndrome, and hemorrhoids-all assigned initial noncompensable ratings.  The Veteran appealed those determinations.  On his Substantive Appeal, VA Form 9, however, he specifically limited his appeal to his low back, right knee, and headaches claims.  See 38 C.F.R. § 20.202 (2012).

The Veteran has a Virtual file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issues of entitlement to higher initial ratings for lumbar spine and right knee disabilities are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  They are discussed in the REMAND section of this decision.



FINDING OF FACT

The Veteran has a current headache disorder that began in service.  



CONCLUSION OF LAW

The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Because the Board is granting the Veteran's claim, no further notice or assistance is required to aid the Veteran in substantiating the claims.

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Each of these requirements has been satisfied with regard to the claim for service connection for a headache disorder.  The May 2009, VA examination includes a diagnosis of headaches and a VA outpatient treatment record dated in July 2009, contains an assessment of migraines.  This evidence establishes a current disability.

The service treatment records show that in December 2007, it was reported that the Veteran had a six month history of headaches.  The assessment was headaches.  The examiner commented that the headaches "sound more like tension HAs, less like migraine HA's, likely related to stress."  He was prescribed Midrin to be taken at the onset of headaches.  A July 2009 prescription for Midrin includes instructions that the Veteran should take the medication at the onset of a migraine.  This evidence establishes a disease in service.

The record does not include an explicit opinion linking a current headache disorder to the headache disorder documented in service.  The Veteran; however, submitted his claim for service connection in August 2008, less than a month after his discharge from service.  He has continued to take Midrin; and was noted to have ongoing headaches in treatment and examination records.  A continuity of symptomatology could serve to establish service connection for migraines as an organic disease of the nervous system.  38 U.S.C.A. § 1101(a), 1112(a) (West 2002); 38 C.F.R. § 3.303(b), 3.307, 3.309 (2013); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, lay evidence can be sufficient to establish a nexus between a current disability in service, even where the claimed condition is not chronic disease.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The evidence is in favor of finding a link between the current headache disorder and service.

Although the Veteran explicitly claimed service connection for migraine headaches, and there is some debate about the precise nature of his headache disorder; his claim is deemed to encompass a headache disorder however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Service connection is granted for his headache disorder regardless of diagnosis.  


ORDER

Service connection is granted for a headache disorder.


REMAND

In his substantive appeal the Veteran reported that he was receiving relevant VA treatment; records of which are not in the paper or electronic claims file.  VA has a duty to obtain up-to-date treatment records.  38 U.S.C.A. § 5103A (West 2002).

He also reported that his disabilities were worsening.  This triggers VA's duty to provide a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

At the VA examination in May 2009 the examiner noted a 50 percent loss of endurance during flare-ups of back pain, but did not estimate the additional loss of motion during flare-ups.  VA is required to obtain such an opinion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment for the Veteran's low back and right knee disabilities since November 2009.

Efforts to obtain the records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts would be futile.

Advise the Veteran and his representative of unsuccessful efforts in this regard, of the efforts made to obtain the records, and of further actions that will be made with regard to his claim, including its denial.

2.  After obtaining additional records, send the claims file to the examiner who conducted the May 2009 examination.  Direct the examiner's attention to the report that, during flares of his lumbar spine disorder, the experienced a 50-percent loss of endurance.  The examiner should estimate in degrees, the projected additional loss of motion during these episodes based on the available record.  If the examiner us unable to do so without speculation, the examiner should provide reasons why this is so, and whether the inability to provide the necessary opinion is due to the absence of specific evidence or the limits of scientific or medical knowledge.

The examiner is asked to address a similar report of the Veteran related to his right knee, where the Veteran reported an additional 75-percent functional loss during flares of his right knee; and estimate the additional limitation of motion during such flare ups in terms in degrees of additional loss.

3.  After the above is complete, arrange for VA examinations to determine the current severity of the Veteran's lumbar spine and right knee disabilities.  The claims file must be provided for review by the examiner as part of the examination.

Aside from addressing the range of motion of the lumbar spine and right knee, the examiner is requested to specifically address the extent, if any, of functional loss of use of the lumbar spine and right knee due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  And if possible, these findings should be portrayed in terms of degrees of additional loss of motion.

5.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


